The petition of the intervening defendant, James B. Irwin, for certification for appeal from the Appellate *944Court, 43 Conn. App. 227 (AC 14698), is granted, limited to the following issue:
Decided November 20, 1996
The Supreme Court docket number is SC 15574.
Kenneth R. Slater, Jr., in support of the petition.
William C. Franklin, in opposition.
“Under the circumstances of this case, did the Appellate Court properly conclude that the plaintiff was deprived of due process of law by the conduct of the conservation commission regarding its September 14, 1993 site visit?”